Citation Nr: 0033685	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  98-19 608A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from October 1965 to November 
1969.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.


REMAND

At the time of the veteran's death in January 1998, service 
connection was in effect for left above the knee amputation, 
evaluated as 60 percent disabling; fracture of the left 
wrist, status post fusion (minor), evaluated as 10 percent 
disabling; and spondylosis, L5-S1, evaluated as 10 percent 
disabling.  The veteran's combined service-connected 
evaluation at the time of his death was 70 percent, effective 
from March 1993.  However, the veteran was in receipt of a 
100 percent evaluation due to individual unemployability, 
effective from August 1992.

In connection with this claim, the appellant submitted two 
lengthy statements, in which she detailed the veteran's 
medical and surgical history approximately one year prior to 
his death.  Specifically, the appellant indicated that the 
veteran had undergone brain surgery at a VA medical center in 
February 1997, that he then developed spinal meningitis and 
was treated at two private hospitals (Yavapai Regional 
Medical Center and St. Joseph's Hospital), and that the 
veteran spent a significant period of time in the year prior 
to his death in the Prescott, Tucson, and Phoenix VA Medical 
Centers.  Further, just three weeks prior to his death, the 
veteran had been seen at the VA for a check-up, but there had 
been no mention of pneumonia.

A review of the evidence contained in the veteran's claims 
file shows that the veteran's death certificate has been 
obtained and that the veteran died from acute 
bronchopneumonia.  The autopsy report has also been obtained, 
which confirms the cause of death as acute bronchopneumonia.  
However, the RO has not obtained (or attempted to obtain) the 
veteran's VA treatment records and private medical records, 
as discussed above.  Given the appellant's assertions, 
coupled with the reported numerous hospitalizations prior to 
the veteran's death, the Board finds that the RO should have 
attempted to obtain these records.

In light of the above, therefore, and in keeping with VA's 
newly-defined duty to assist, see Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (November 9, 
2000), the issues of entitlement to service connection for 
the cause of the veteran's death and entitlement to DIC under 
provisions of 38 U.S.C.A. § 1318 will not be decided pending 
a REMAND for the following actions:

1.  After any necessary information and 
authorization are obtained from the 
appellant, copies of the private medical 
records identified by the appellant (from 
the Yavapai Regional Medical Center and 
St. Joseph's Hospital) should be obtained 
and incorporated into the veteran's 
claims files.  The RO should also obtain 
and incorporate in to the claims files 
the veteran's VA treatment records from 
the Prescott, Tucson, and Phoenix VA 
Medical Centers, as identified by the 
appellant.  The RO must document its 
efforts in this regard and any responses 
received.

2.  After the above development has been 
accomplished, or subsequent to a 
reasonable response time and reasonable 
effort to obtain the identified records 
without success, the RO should obtain a 
medical opinion as to whether it is at 
least as likely as not that the veteran's 
service-connected disabilities, including 
any resultant surgical or medical 
procedures, contributed substantially or 
materially to his death, aided or lent 
assistance to his death, were causally 
related to his death, or had a material 
influence in accelerating his death from 
acute bronchopneumonia.  The physician 
should provide the rationale for any 
opinions expressed.  If the physician 
cannot provide an opinion without resort 
to speculation, he or she should so 
state.  

3.  The RO should carefully review the 
medical opinion to ensure that it is in 
complete compliance with this remand, 
including all requested findings and 
opinions.  If not, the opinion should be 
returned to the physician for corrective 
action.

4.  The RO should then review the 
appellant's claim as to the propriety of 
a grant of service connection for the 
cause of the veteran's death and 
entitlement to DIC under provisions of 
38 U.S.C.A. § 1318, considering all 
pertinent law and regulations, in light 
of any additional treatment records 
obtained and the medical opinion.  

If the appellant's claim remains in a 
denied status as to either issue, she and 
her representative should be provided 
with a supplemental statement of the 
case, which should include a full 
discussion of the actions taken and the 
reasons and bases for such actions.  The 
applicable response time should be 
allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the 
appellant until she is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



